                                         Case 3:17-cv-06932-MMC Document 127 Filed 10/29/18 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICRON TECHNOLOGY, INC.,                        Case No. 17-cv-06932-MMC
                                                       Plaintiff,                        ORDER RE: CHAMBERS COPIES OF
                                  8
                                                                                         DEFENDANT FUJIAN JINHUA
                                                 v.                                      INTEGRATED CIRCUIT CO.'S REPLY
                                  9
                                                                                         IN SUPPORT OF MOTION TO
                                  10     UNITED MICROELECTRONICS                         DISMISS AND DECLARATION IN
                                         CORPORATION, et al.,                            SUPPORT THEREOF; DIRECTIONS
                                  11                                                     TO DEFENDANT
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On October 23, 2018, defendant Fujian Jinhua Integrated Circuit Co., Ltd.

                                  15   ("Jinhua") electronically filed its "Reply in Support of Motion to Dismiss for Insufficient

                                  16   Process and for Lack of Personal Jurisdiction," as well as a declaration in support

                                  17   thereof. Thereafter, Jinhua submitted chambers copies of said documents in double-

                                  18   sided format.

                                  19          To facilitate the Court’s review of the issues presented therein, Jinhua is hereby

                                  20   DIRECTED to submit forthwith chambers copies of the above-referenced documents in

                                  21   single-sided format. See Standing Orders for Civil Cases Assigned to the Honorable

                                  22   Maxine M. Chesney ¶ 2 (providing chambers copies of electronically filed documents

                                  23   "shall be submitted . . . in single-sided format.")

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: October 29, 2018
                                                                                                 MAXINE M. CHESNEY
                                  27                                                             United States District Judge
                                  28
